DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2020 has been entered.

 Response to Amendment
3.	This Office Action is issued in response to the Applicant request for continued examination filed on November 01, 2020.
4.	Claims 2-16 are pending, of which claims 2, 10, and 16 are in independent form. 5.	Claims 2-16 are amended.6.	Claim 1 is cancelled by the applicant.                                                Allowable Subject Matter7.	Claims 2-16 (renumbered as 1-15) are allowed.
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	Authorization for this examiner’s amendment was given in an interview with C.S. Lee Crawford (sole inventor) on May 14, 2021.
Amend the claims as follow:	 	1. (Cancelled)

	2.  (Currently Amended) A device for conducting social network application (SNA) operations and other application operations by a user, comprising:
	at least one processor for controlling the device;
	tangible memory for storing data and software code for execution by the at least one processor;
	circuitry for determining a current location of the device;
	wireless communication circuitry for conducting network communications over one or more wireless networks; and
	a camera for taking photos;
	wherein the memory stores software code including:
	a group of applications that are functionally linked on the device by sharing access to one or more common resources stored in memory of the device, wherein the lication activities between respective applications of the group of applications, wherein the group of applications includes a SNA application for conducting social network operations with at least one server of a social network service and a photo sharing application for sharing photos through at least one server of a photo sharing service, and wherein the group of applications communicate tracking data to at least one server to allow application specific targeting of ads to the user of the device, wherein the group of applications are configured during operation to communicate user activity data indicative of contemporaneous user engagement for a given application on the device during a corresponding application session to at least one server for tracking user activity across the group of applications on an integrated basis for the user of the device. [[;]]

	3.  (Currently Amended) The device of claim 2 wherein (i) the SNA application and the photo sharing application are linked by operating according to SNA data of the user of the device and (ii) each of the SNA application and the photo sharing application comprise respective code for communicating application use data to at least one server for tracking application use data linked to the SNA data of the user of the device.

	4.  (Currently Amended)  The device of claim 2 wherein the SNA application and the photo sharing application utilize common software code for communicating lication use data to at least one server for tracking application use data.

	5.  (Currently Amended) The device of claim 2 wherein the SNA application and the photo sharing application receive ads from at least one ad server.

	6.  (Currently Amended) The device of claim 4 wherein the SNA application and photo sharing application conduct communications with at least one ad server to receive ads that are dynamically targeted to the user while the user is viewing content from each respective app.

	7.  (Currently Amended) The device of claim [[1]] 2 wherein the circuitry for determining a current location of the device comprises

	8.  (Currently Amended)  The device of claim [[1]] 2 wherein the circuitry for determining a current location of the device comprises circuitry for conducting wireless communications

	9.  (Currently Amended)  The device of claim [[1]] 2 wherein the one or more resources include software code for use by both the SNA application and the photo lication that can be updated in common for at least the SNA application and the photo sharing application.

	10.  (Currently Amended) A device for conducting social network application (SNA) operations and other application operations by a user, comprising:
	at least one processor for controlling the device;
	tangible memory for storing data and software code for execution by the at least one processor;
	circuitry for determining a current location of the device;
	wireless communication circuitry for conducting network communication over one or more wireless networks; and
	a camera for taking photos;
	wherein the memory stores a group of applications that are functionally linked by being operable to communicate data to at least one server of an SNA ad delivery system, wherein the SNA ad delivery system tracks user activities and links user activity data to a social network identity of the user of the device by receiving communication of application related data from respective applications of the group of applications, wherein the group of applications are configured during operation to communicate user activity data indicative of contemporaneous user engagement for a given application on the device during a corresponding application session to at least one server for tracking user activity across the group of applications on an integrated basis for the user of the device;
applications comprises a SNA application to communicate with at least one server of the SNA to provide the user access to SNA content and to post user content to the SNA, wherein the SNA application stores data that identifies the user within the SNA;
	wherein the group of applications comprises a photo sharing application to share photos selected by the user with other users of the photo sharing app;
	wherein the group of applications are location-based applications and wherein, during operation of each respective application of the group of apps, data pertaining to a current location of the device is repetitively obtained and communicated to oat least one server to assist application specific targeting of ads to the user of the device; and
	wherein the memory stores code for receiving ads for display to the user of the group of ads from the SNA ad delivery system while the user is using a respective application of the group apps.

	11.  (Currently Amended)  The device of claim 10, wherein the group of applications are functionally linked on the device by sharing access to one or more common resources stored in memory of the device.

	12.  (Currently Amended) The device of claim 10 wherein the one or more common resources are used by software code of the device for tracking activity of the user.

applications of the group of applications using a wireless network connection of the device.

	14.  (Currently Amended)  The device of claim 10 wherein the circuitry for determining a current location of the device comprises global positioning system (GPS) circuitry and one or more applications of the group of applications obtain location data 

	15.  (Currently Amended) The device of claim 10 wherein the group of applications are operable to communicate to the SNA ad delivery system which application is currently being used by the user to permit the SNA ad delivery system to target ads to the user on an application-specific basis.



	16.  (Currently Amended) A device for conducting social network application (SNA) operations and other application operations by a user, comprising:
	at least one processor for controlling the device;
	tangible memory for storing data and software code for execution by the at least one processor;
	circuitry for determining a current location of the device;
	wireless communication circuitry for conducting network communication over one or more wireless networks; and
	a camera for taking photos;
	wherein the memory stores a group of applications that are functionally linked by being operable to communicate data to at least one server of an SNA ad delivery system, wherein the SNA ad delivery system tracks user activities and links user activity data to a social network identity of the user of the device by receiving communication of application related data from respective applications of the group of applications;
	wherein the group of applications comprises a SNA application to communicate with at least one server of the SNA to provide the user access to SNA content and to post user content to the SNA, wherein the SNA application stores data that identifies the user within the SNA, wherein the group of applications are configured during operation to communicate user activity data indicative of contemporaneous user engagement for a given application on the device during a corresponding application session to at least one server applications on an integrated basis for the user of the device;
	wherein the group of applications comprises a second application that is selected from the list consisting of: a search application , a financial application, a banking application, a shopping application, a music playing application, a video playing application, and a gaming application;
	wherein the group of applications are location-based applications and wherein, during operation of each respective application of the group of applications, data pertaining to a current location of the device is repetitively obtained and communicated to at least one server to assist application specific targeting of ads to the user of the device [[.]]; and
	wherein memory stores code for receiving ads for display to the user of the group of applications from the SNA ad delivery system while the user is using a respective application of the group applications.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance:
After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 2-16 (renumbered as 1-15) are allowable.
mobile applications and “wherein the group of applications includes a SNA application for conducting social network operations with one or more servers of a social network service and a photo sharing application for sharing photos through one or more servers of a photo sharing service, and wherein the group of applications communicate tracking data to one or more servers to allow app specific targeting of ads to the user of the device”, in combination and conjunction with the other specific limitations recited in the respective independent claims. These limitations considered together with all of the other recited limitations within the respective independent claims as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.
The closest prior art found in the searches are Bourne U.S. 2005/0177614 A1 (hereinafter Bourne), Hayashi et al. U.S. 2007/0255831 A1 (Hayashi), and Boone et al. U.S. 2007/0118615 A1 (Boone) previously cited and relied upon. 	Bourne, as previously cited, teaches generally for identifying and introducing users of mobile devices such as cell phone, pager, two way radio, communicator and personal digital assistant (PDA) connected to wireless networks such as code division multiple access network, global system for mobile communication network, personal digital cellular network, personal handy phone system network, time division multiple access network, integrated digital enhanced network, terrestrial trunked radio network, 
Hayashi teaches a device with a memory component for storing data, and a processing component for executing data that enables actions. A social networking context is determined based on vitality information in part, and an input is received. The determined social networking context is employed to generate a context based search request, if the received input is associated with a request to perform a search, and the context based search is performed over the network to obtain a context based search response. 
Boone discloses a computer system for providing functions to users at user devices connected by a network. A server connected to the network delivers functions and targeted information to the users. The targeted information is selected based upon multiple item sources. A plurality of user devices are each connected to the network where each user device displays a portal to enable users to request the functions from the server. Each user device displays multiple regions in the portal including a first region for display of function information from one or more of the functions and including one or more second regions for display of the targeted information.  	None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in claim as the invention as directed to method for sharing locations of users participating in social networking service at geographic location, involves providing centralized application specific advertising for set of mobile applications and, wherein the group of applications includes a SNA application for conducting social network operations with one or more servers of 
Dependent claims 3-9 and 11-15 are allowable at least for depending on an allowed independent claim.

11.	The allowed claims are claims 2-16 (renumbered as 1-15).

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156